Citation Nr: 1614312	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to left shoulder degenerative joint disease with impingement syndrome.

2.  Entitlement to service connection for a back disorder, to include as secondary to left shoulder degenerative joint disease with impingement syndrome.

3.  Entitlement to service connection for a neck disorder, to include as secondary to left shoulder degenerative joint disease with impingement syndrome.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to an initial compensable rating for left shoulder scarring. 

6.  Entitlement to an initial compensable rating prior to September 26, 2005, in excess of 20 percent from September 26, 2005 to February 24, 2009, and in excess of 30 percent as of February 24, 2009 for left shoulder degenerative joint disease with impingement syndrome.

7.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia. 

As relevant, a June 1984 rating decision granted service connection for left shoulder scarring and assigned a noncompensable rating, effective May 7, 1984, and denied service connection for a back disorder.  

In October 1984, the Veteran submitted a statement indicating that he disagreed with the RO's decision.  In early November 1984, the RO asked him to be more specific regarding his disagreement.  Later that month, the Veteran submitted statements indicating that believed that his shoulder condition should receive an increased rating and that he felt his back was related to an in-service injury and also that it was secondary to his service-connected left shoulder disability.

The Board interprets these statements, collectively, as notices of disagreement to the RO's June 1984 decisions regarding the issues of entitlement to service connection for a back disorder and entitlement to an initial compensable rating for his service-connected left shoulder scarring.  38 C.F.R. § 19.118, 19.129 (1984).  As such, this decision did not become final.  

In a December 1986 rating decision, the RO denied entitlement to service connection for back, neck, and hip injuries, and continued a noncompensable rating for the Veteran's left shoulder scarring, recharacterizing the disability as a scar, with restriction of motion of the left shoulder.  In this regard, while 

The Veteran filed a timely notice of disagreement with this rating decision in July 1987 and, following the issuance of a statement of the case in July 1987, perfected his appeal in August 1987.  In his substantive appeal, the Veteran requested a hearing at the RO.  As such, he testified before Members of the Rating Board in February 1988 and a transcript of the hearing has been associated with the record.  Thereafter, the  Rating Board issued a supplemental statement of the case in March 1988 continuing the denial of the Veteran's claims.  However, as there is no indication in the record that such claims were withdrawn and the Board has not yet adjudicated them, they remain on appeal.  

This matter also comes before the Board on appeal from a December 2009 rating decision that denied entitlement to service connection for depression, continued a 20 percent disability rating for restricted motion of the left shoulder, and assigned a separate noncompensable disability rating for left shoulder scarring (previously included with the rating for restricted motion).  

In a February 2013 rating decision, the RO increased the Veteran's rating for restricted motion of the left shoulder to 30 percent, effective February 24, 2009.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  The Board further notes that the Veteran's left shoulder disability of restricted motion has subsequently been recharacterized as left shoulder degenerative joint disease with impingement syndrome.

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in December 2015 pertaining to the issues of entitlement to increased ratings for left shoulder degenerative joint disease with impingement syndrome and left shoulder scarring as well as entitlement to service connection for an acquired psychiatric disorder, to include depression.  A transcript has been associated with the record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the February 2013 statement of the case.  38 C.F.R. § 200.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  The undersigned also agreed to hold the record open for 30 days following the hearing in order to allow the Veteran time to submit additional evidence, which was received later in December 2015.  While the Veteran did not waive AOJ consideration of such evidence, which pertains to his claim for service connection for an acquired psychiatric disorder, as his claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The United States Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, while such claim was denied during the course of the appeal in August 2010 and July 2011 rating decisions as the Veteran was working, he has since reported that he stopped working in April 2014.  As the Veteran has raised a claim for a TDIU in association with his current claim for an increased rating for his left shoulder disability in that he has alleged that such disability renders him unemployable, the Board finds that this matter is appropriately before the Board and, in turn, has included this issue on the front page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At his December 2015 Board hearing, the Veteran indicated that he had seen a mental healthcare provider while working for the Post Office.  However, these records are not on file.  In addition, with regard to his claim for entitlement to service connection for a back disorder, the Veteran has reported that he initially injured his back while on active duty, but had a subsequent work-related injury in August 1982.  The Veteran reported that he sought treatment for this injury at the Howell Industrial Clinic.  See November 6, 1984 Statement in Support of Claim.  These records are also not on file.  Therefore, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal and, thereafter, all identified records, to include those mentioned above, should be obtained.

In addition, at this hearing, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits based on his left shoulder disability.  However, it does not appear that the Veteran's SSA records have been requested and these records are not contained in the paperless claims files.  In this regard, the Board notes that, while SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that a remand is necessary in order to obtain and associate with the record a copy of SSA's determination on any claims filed by the Veteran, and copies of all medical records underlying that determination.

The Veteran has contended that he has an acquired psychiatric disorder, to specifically include depression, related directly to his in-service motor vehicle accident when he initially injured his service-connected left shoulder.  He has also contended that his depression is secondary to his service-connected left shoulder disability.  In support of such claim, the Veteran submitted a statement from his treating counselor in December 2015.  In such statement, his counselor indicated that the Veteran was being provided counseling services to address his depressive symptoms related to physical injuries sustained during his military service and exacerbated by his work at the postal service, as reported by the Veteran.  However, as such statement does not offer a complete etiological opinion with a rationale, it is insufficient to decide the claim.  However, based on such statement, as well as the Veteran's testimony as to the nature and onset of his psychiatric symptoms, the Board finds that a remand is necessary in order to afford the Veteran a VA examination to determine whether he has an acquired psychiatric disorder, including depression, related to service or secondary to his service-connected left shoulder disability.

In addition, the Veteran has argued that his back, neck, and hip disorders are directly related to service, or, in the case of his back and neck, secondary to his service-connected left shoulder disability.  In this regard, the Board notes that, while the Veteran was afforded a VA examination addressing such issues in April 1984, the examiner did not offer etiological opinions.  He was afforded another VA examination in June 2013, at which time degenerative joint disease of the cervical spine as well as degenerative joint disease, degenerative disc disease, and intervertebral syndrome of the lumbar spine was diagnosed.  The examiner opined that the Veteran's neck disorder was less likely than not proximately due to or the result of his left shoulder disability as there was no evidence in the medical records to support such contention.  However, the examiner did not provide a further discussion or offer opinions as to whether such disorder was directly related to the Veteran's military service or was aggravated by his left shoulder disability.  Furthermore, with regard to the Veteran's back disorder, the examiner opined that such disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as there was no evidence in the medical records to support such contention and there was no documented low back pain during active duty military service.  However, the examiner did not provide a further discussion or offer an opinion as to whether such disorder was secondary to the Veteran's left shoulder disability.  Consequently, in light of the inadequacies of such examinations, the Board finds that the Veteran should be afforded VA examinations so as to determine the nature and etiology of his claimed back, neck, and hip disorders.

Furthermore, the Veteran has testified to increased symptomatology associated with his left shoulder disabilities, to include difficulty with his grip, weakness in the hand, freezing of the shoulder, and painful and tender scarring.  As he was most recently afforded a VA examination in November 2010 and has reported increased symptomatology associated with his left shoulder disabilities, the Board finds that a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined).  Consequently, consideration of the TDIU claim must be deferred pending the outcomes of the remanded claims.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable the AOJ to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.

In particular, the AOJ should obtain the records reflecting treatment at the Howell Industrial Clinic following his reported August 1982 work-related injury to his back and records reflecting psychiatric treatment by a Post Office mental healthcare provider  during the time period when the Veteran was employed by the Post Office, from 1984 to April 2014.

For private records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  Identify all currently diagnosed acquired psychiatric disorders.

(b)  For each currently diagnosed acquired psychiatric disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such had its onset in service, or is otherwise the result of a disease or injury in service (to include his in-service motor vehicle accident, resulting in a service-connected shoulder disability).

(c)  The examiner should also indicate whether is at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder is caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left shoulder disability.

If the Veteran's acquired psychiatric disorder has been aggravated by his service-connected left shoulder disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  The absence of evidence of treatment for depression in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the etiology of his claimed back, neck, and hip disorders.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine address the following inquiries:

(a)  Identify all currently diagnosed back, neck, and hip disorders.

(b)  For each diagnosed back, neck, and hip disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset in service, or is otherwise the result of a disease or injury in service (to include his in-service motor vehicle accident).

(c)  For each diagnosed back and neck disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left shoulder disability.

If the Veteran's back or neck disorder has been aggravated by his service-connected left shoulder disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  The absence of evidence of treatment for depression in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the severity of his left shoulder degenerative joint disease with impingement syndrome and left shoulder scarring.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide a description of the nature and severity of all symptomatology associated with the Veteran's left shoulder degenerative joint disease with impingement syndrome and left shoulder scarring.  In light of the Veteran's statements that he experiences  difficulty with his grip and has weakness in the hand, the examiner is specifically requested to indicate whether the Veteran's left shoulder disability results in any neurological impairment.  The examiner should also indicate whether the Veteran's left shoulder scar is painful.  

Finally, the examiner is requested to provide a description of the impact of the functional effects the Veteran's left shoulder disability has on his activities of daily living, to include any potential employment. 

The examiner must provide a rationale for each opinion given.  

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, to include the issue of entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

